DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The expression “the opening” (claim 21) has no definite antecedent basis in the claims.  It is unclear how: 1) the plurality of segments and the two lateral edges form a storage surface (how do the structures stay in the unfolded state? (claim 1); 2) the first and second segments lie along one another (claim 17) limits the claim relative to the other elements included.  
	Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piretti.  The patent to Piretti (at least figs 21,24) teaches structure as claimed including a folding table for use in a motor vehicle and configured to change between a folded state and an unfolded state, the folding table comprising a base, a rod (109) extending from the base (at 121), an arm (113) pivotally connected to the base so that as the folding table moves from the folded state to the unfolded state, the arm pivots away from the rod and a first segment, a second segment, and a lateral edge extending therebetween, wherein the first segment and the second segment extend between the rod and the arm and when the folded table is in the folded state, the first segment and the second segment lie along one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piretti as applied to the claims above, and further in view of Zagelow.   The patent to Piretti teaches structure substantially as claimed as discussed above including first and second segments pivotally connected the only difference being that the segments are not connected through a common pivot.  However, the patent to reference to Zagelow teaches the use of providing a common pivot point to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Piretti to include a common pivot, as taught by Zagelow since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19, 20, 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including foldable car trays.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE V CHEN/Primary Examiner, Art Unit 3637